256 F.2d 893
103 U.S.App.D.C. 179, 58-2 USTC  P 9575
James J. LAUGHLIN, Appellant,v.Russell C. HARRINGTON, Commissioner of Internal Revenue, Appellee.
No. 13724.
United States Court of Appeals District of Columbia Circuit.
Argued April 14, 1958.Decided May 29, 1958, Petition for Rehearing in Banc DeniedAug. 25, 1958.

Mr. James J. Laughlin, Washington, D.C., appellant pro se, with whom Mr. Albert J. Ahern, Jr., Washington, D.C., was on the brief, for appellant.
Mr. John W. Kern, III, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll, Asst. U.S. Atty., were on the brief, for appellee.
Messrs. Edward P. Troxell, Principal Asst. U.S. Atty., and Joseph M. F. Ryan, Jr., Asst. U.S. Atty., at the time record was filed, and Lee A. Jackson, Atty., Dept. of Justice, also entered appearances for appellee.
Before EDGERTON, Chief Judge, and DANAHER and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant asked specific performance of an alleged contract of the Commissioner of Internal Revenue to show appellant records, statements, reports, and other documentary evidence regarding a tax claim against appellant.  Since these papers are the property of the United States, the suit is in substance against the United States.  The United States has not consented to such a suit.  We therefore affirm the judgment dismissing the complaint; of course without prejudice to any remedy appellant may have in the Tax Court where, counsel have informed us, a suit is pending.


2
Affirmed.